11 So. 3d 427 (2009)
Anthony JOHNSON, Appellant,
v.
The STATE of Florida, Appellee.
No. 3D09-889.
District Court of Appeal of Florida, Third District.
May 20, 2009.
Anthony Johnson, in proper person.
Bill McCollum, Attorney General, for appellee.
Before COPE and SALTER, JJ., and SCHWARTZ, Senior Judge.
PER CURIAM.
Affirmed. See Johnson v. State, 974 So. 2d 1152, 1152 (Fla. 3d DCA 2008) (finding that where a defendant agrees to a plea awarding time served from a specific date, he "waives any claim to credit for time served before that date").